  Case 6:20-cv-06166-TLB Document 6           Filed 02/08/21 Page 1 of 3 PageID #: 19




                        IN THE UNITED STATES DISTRICT COURT
                           WESTERN DISTRICT OF ARKANSAS
                                HOT SPRINGS DIVISION


 MICHAEL R. BROWN                                                              PLAINTIFF

 v.                               Civil No.: 6:20-CV-06166

 JOE JONES, et. al.                                                        DEFENDANTS


                                          ORDER

       Plaintiff proceeds in this matter pro se and in forma pauperis (“IFP”) pursuant to

42 U.S.C. § 1983. Currently before the Court is Plaintiff’s failure to keep the Court

apprised of his current address as required by Local Rule 5.5(c)(2) and his failure to

prosecute this case.

                                     I. BACKGROUND

       On December 15, 2020, Lloyd C. Jensen, Jr., then an inmate of the Garland

County Detention Center (“GCDC”), filed a Complaint on behalf of himself and 19 other

GCDC inmates. (Case No. 6:20-cv-06147, Doc. 1). Plaintiff Michael R. Brown is one of

those inmates. (Id.).

       The Prison Litigation Reform Act requires each prisoner who brings a civil action

to submit a separate complaint and a separate application to proceed IFP. See, e.g.,

Hubbard v. Haley, 262 F.3d 1194 (11th Cir. 2001).             Accordingly, the case was

provisionally filed, and separate cases were opened for each named inmate. (Doc. 2).

The provisional filing Order directed Plaintiff to either file a completed IFP application or

pay the filing fee by January 6, 2021, or his case would be dismissed. Id. at p. 2. A

second Order entered on December 16, 2020, directed Plaintiff to file an Amended

Complaint by January 6, 2021. (Doc. 4). This Order also advised Plaintiff that failure to
                                             1
  Case 6:20-cv-06166-TLB Document 6           Filed 02/08/21 Page 2 of 3 PageID #: 20




obey the Order and submit the required document by the deadline would result in the

dismissal of his case. Id.

       These Orders were returned as undeliverable on December 28, 2020, indicating

that Plaintiff was no longer incarcerated in GCDC, and no forwarding address was

available. (Doc. 5). The deadline for Plaintiff to inform the Court of his new address was

set for January 27, 2021. Id. To date, Plaintiff has failed to provide a current address

and has not otherwise communicated with the Court.

                                  II. LEGAL STANDARD

       Although pro se pleadings are to be construed liberally, a pro se litigant is not

excused from complying with substantive and procedural law. Burgs v. Sissel, 745 F.2d

526, 528 (8th Cir. 1984). The local rules state in pertinent part:

       It is the duty of any party not represented by counsel to promptly notify the
       Clerk and the other parties to the proceedings of any change in his or her
       address, to monitor the progress of the case, and to prosecute or defend
       the action diligently. . . . If any communication from the Court to a pro se
       plaintiff is not responded to within thirty (30) days, the case may be
       dismissed without prejudice. Any party proceeding pro se shall be expected
       to be familiar with and follow the Federal Rules of Civil Procedure.

Local Rule 5.5(c)(2).

       Additionally, the Federal Rules of Civil Procedure specifically contemplate

dismissal of a case on the grounds that the plaintiff failed to prosecute or failed to comply

with orders of the court. Fed. R. Civ. P. 41(b); Link v. Wabash R.R. Co., 370 U.S. 626,

630-31 (1962) (stating that the district court possesses the power to dismiss sua sponte

under Rule 41(b)). Pursuant to Rule 41(b), a district court has the power to dismiss an

action based on “the plaintiff’s failure to comply with any court order.” Brown v. Frey, 806

F.2d 801, 803-04 (8th Cir. 1986) (emphasis added).



                                             2
  Case 6:20-cv-06166-TLB Document 6          Filed 02/08/21 Page 3 of 3 PageID #: 21




                                    III. DISCUSSION

      Plaintiff has failed to keep the Court apprised of his current address as required by

Local Rule 5.5(c)(2). Plaintiff has failed to prosecute this matter. Accordingly, pursuant

to Federal Rule of Civil Procedure 41(b) and Local Rule 5.5(c)(2) Plaintiff’s Complaint

should be dismissed without prejudice for failure.

                                   IV. CONCLUSION

      For these reasons, IT IS ORDERED that Plaintiff’s claims are DISMISSED

WITHOUT PREJUDICE.

      IT IS SO ORDERED this 8th day of February 2021.



                                                /s/ Timothy L. Brooks______________
                                                TIMOTHY L. BROOKS
                                                UNITED STATES DISTRICT JUDGE




                                            3
